In the
             Court of Appeals
     Second Appellate District of Texas
              at Fort Worth
           ___________________________
                No. 02-19-00305-CV
           ___________________________

         IN RE NORMAN L. AGNEW, Relator




                    Original Proceeding
                   From Tarrant County
Trial Court No. 1475324D, 1434387D, 1434386D, 1429034D


    Before Womack, J.; Sudderth, C.J.; and Birdwell, J.
           Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relator’s petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: August 21, 2019




                                         2